
	

115 SRES 427 IS: Supporting the goals and ideals of Social Work Month during March 2018 and World Social Work Day on March 20, 2018.
U.S. Senate
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 427
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2018
			Ms. Stabenow submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of Social Work Month during March 2018 and World Social Work Day on
			 March 20, 2018.
	
	
 Whereas the profession of social work is— (1)dedicated to enhancing the well-being of others and meeting the basic needs of all people, especially the most vulnerable people in society; and
 (2)expected to grow faster than average relative to all professions over the next 6 years, with more than 649,000 individuals expected to be employed as social workers by 2024;
 Whereas social workers embody the theme of Social Work Month in 2018, which is Social workers: Leaders. Advocates. Champions.; Whereas social workers are—
 (1)employed throughout society, including in government, schools, universities, social service agencies, the military, and health care and mental health organizations;
 (2)the largest group of providers of mental health services in the United States; and (3)present in times of crisis, helping—
 (A)individuals overcome issues such as the death of a loved one and grief; and (B)individuals and communities recover from natural disasters, including floods and hurricanes;
 Whereas the Department of Veterans Affairs is one of the largest employers of social workers who hold advanced degrees;
 Whereas, for decades, social workers have pushed to ensure rights for all people, including women, African Americans, Latinos, individuals who are disabled, individuals who are LGBTQ, and various ethnic, cultural, and religious groups;
 Whereas the profession of social work has helped bring about some of the most profound, positive changes in society over the past century, including improvements with respect to—
 (1)voting rights; (2)workplace safety;
 (3)the minimum wage; and (4)social safety net programs that help prevent poverty and hunger; and
 Whereas social workers continue to engage and bring together individuals, communities, agencies, and units of government in order to help society address some of the most pressing current issues, including—
 (1)immigration reform; (2)ensuring equal rights for all people;
 (3)providing affordable and good health care and mental health care for all individuals; and (4)protecting the environment: Now, therefore, be it
			
	
 That the Senate— (1)supports the goals and ideals of Social Work Month during March 2018 and World Social Work Day on March 20, 2018;
 (2)acknowledges the diligent efforts of individuals and groups that promote the importance of social work and observe Social Work Month and World Social Work Day;
 (3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and
 (4)with gratitude, recognizes the contributions of the millions of caring individuals who have chosen to serve their communities through social work.
			
